Jenkins, P. J.
The sole exception taken in this ease is to an order dismissing an appeal from a justice’s court. To the motion to dismiss the appeal the appellant filed a response in which it is set forth that the judgment in the justice’s court, dated January 22, 1929, was in fact entered on January 23, 1929; that January 27, 1929, was Sunday, and the appeal entered on January 28, 1929, was, therefore, within the four days prescribed by law, but the bill of exceptions recites that the judgment in the justice’s court was entered on January 22 or 23, 1929, and that the appeal was entered on January 28, 1929. No evidence in support of the plea or response to the- motion to dismiss appears to have been offered. Held: Assuming, but not deciding, that the appellant might have offered proof that the judgment by the justice of the peace was entered on a later date than appeared from the entry of judgment, no such proof appears to have been offered, and since the recital in the response to the motion to dismiss, contradicting the date of the judgment, is in no way sustained, the judge of the superior court did not err in dismissing the appeal.

Judgment affirmed.


Stephens and Bell, JJ., concur.